Citation Nr: 0514783	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a low back condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a low back 
condition.  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  


REMAND

In a statement submitted to the RO in April 2005, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge at the RO.  To date, the veteran has not been afforded 
the requested hearing, and there is no indication that the 
veteran has withdrawn his request or otherwise waived his 
right to a Board hearing; hence, the hearing must be 
scheduled.  See 38 C.F.R. § 20.700 (2004). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
videoconference hearing in accordance 
with his April 2005 request.  Unless the 
veteran indicates (preferably, in a 
signed writing), that the requested 
hearing is no longer desired, the hearing 
should be held, and the claims file 
thereafter transferred to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



